El Juez Asociado Se. MaoLeary,
emitió la siguiente opi-nión del Tribunal'.
En esta causa el acusado fué declarado culpable del delito de asalto con idea de violación cometido en la persona de su hermana. Después de haberse presentado la acusación en de-bida forma, fué juzgado por un Jurado y declarado culpable de acuerdo con la acusación. Fué sentenciado por la Corte á seis años de presidio con trabajos forzados y al pago de las costas.
El acusado presentó una moción pidiendo nuevo-juicio con motivo de las pruebas nuevamente presentadas, cuya moción fué desestimada por la Corte, por no estar de acuerdo con los estatutos. De esta resolución él tomó excepción que fué- ano-tada en el record; y no aparece que ningún pliego de excep-ciones se haya presentado á la Corte de Distrito.
Se presentó apelación á esta Corte, sin asistencia de abo-gado en. representación del- acusado, pero uno presentó un alegato á su favor, habiendo el Fiscal informado oralmente y por escrito.
Después de haber sido examinados los autos cuidadosa-mente, no aparece ningún error; por tanto el fallo de la Corte de Distrito debe confirmarse.

Confirmada.

Jueces concurrentes, Sres Presidente, Quiñones y Asocia-dos, Hernández, Figueras y Wolf.